Third District Court of Appeal
                               State of Florida

                        Opinion filed March 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1142
                      Lower Tribunal No. F90-1899B
                          ________________


                         John Jermaine Kelly,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Teresa Mary Pooler, Judge.

     John Jermaine Kelly, in proper person.

      Ashley Moody, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for appellee.


Before SCALES, MILLER, and LOBREE, JJ.

     PER CURIAM.

     Affirmed.